MEMORANDUM**
Daniel Subir Baroi petitions for review of a decision of the Board of Immigration Appeals (“BIA”), affirming without opinion the decision of the immigration judge (“IJ”). The IJ denied Baroi’s applications *602for asylum, withholding of removal, and Convention Against Torture relief.1
We deny the petition because there was substantial evidence for the IJ to find that Baroi was firmly resettled in another country prior to coming to the United States. See Cheo v. INS, 162 F.3d 1227, 1229-30 (9th Cir.1998). Baroi was granted permanent resident status in the Philippines, where he lived for ten months. This raised a presumption that he was firmly resettled there, which he failed to rebut. Thus, Baroi is barred from seeking asylum in the United States. See 8 U.S.C. § 1158(b)(2)(A)(vi); Cheo, 162 F.3d at 1229-30.
The petition for review is DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Baroi does not appeal the IJ’s denial of relief under the Convention Against Torture or his withholding of removal claim.